Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s claim for priority as a Continuation of application US 16/769,333 filed on 06/03/2020, now US Patent No. 11,048,134.
Acknowledgment is made of applicant’s claim for priority of PCT/IB2018/060075 filed on 12/14/2018, published as WO 2019/123163 on 06/27/2019.
Acknowledgment is made of applicant’s claim for priority of JP 2017-245367 filed in Japan on 12/21/2017.
Claims 1-6 are pending.
Allowable Subject Matter
5.	Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the independent claim 1 is the inclusion of the limitation 
“…wherein one of a source and a drain of the fourth transistor is electrically connected to the one electrode of the second capacitor, wherein one of a source and a drain of the fifth transistor is electrically connected to the other electrode of the second capacitor, wherein the other of the source and the drain of the second transistor is electrically connected to the first wiring, wherein a gate of the first transistor is electrically connected to the second wiring, wherein a gate of the fourth transistor is electrically connected to the second wiring, wherein a gate of the second transistor is electrically connected to the third wiring, wherein a gate of the fifth transistor is electrically connected to the third wiring, wherein a gate of the third transistor is electrically connected to the fourth wiring, and wherein the other of the source and the drain of the fourth transistor is electrically connected to the fourth wiring.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 1. Claims 2-12 are also allowed due to their virtue of dependency.
Abe JP 2012-145655 and Kobayashi US 2017/0092177 are silent as of the specific limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871